Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered. 
Allowable Subject Matter
Claims 1, 3-4, 10, 12-13, 16 and 18-20 are allowed.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not may also include programs, scripts, and instructions that may be implemented to operate the logic engine 210. The logic engine 210 may represent hardware, software, firmware, or any combination thereof” in page 14 lines 9-12 of Applicant’s disclosure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email exchange with John Goodhue on 8/12/2021.

This listing of claims will replace all prior versions and listings of claims in the application.
The application has been amended as follows: 

Claim 1 (Currently Amended): A method for implementing a virtual assistant in response to user preferences, the method comprising:
determining if a wireless earpiece is being worn by a user of the wireless earpiece by a plurality of sensors of the wireless earpiece; 
receiving a selection of user preferences through an interactive audio menu associated with the user of wireless earpiece wherein the wireless earpiece is configured to audibly present the user a plurality of preferences using a speaker of the wireless earpiece;
automatically capturing biometric data information about an environment of the user utilizing at least one sensor of the plurality of sensors of the wireless earpiece based on the user preferences;
initiating the virtual assistant by a processor of the wireless earpiece based on the user preferences, wherein the virtual assistant is synchronized with a different and distinct second virtual assistant of a wireless computing device, functioning as a single virtual assistant; 
retrieving by the virtual assistant of the wireless earpiece the biometric data information about the environment from the at least one sensor of the plurality of sensors;
determining whether to provide automatic assistance to the user based on the user preferences utilizing the virtual assistant of the wireless earpiece;
if the automatic assistance is to be provided by the virtual assistant of the wireless earpiece, generating the automatic assistance through the virtual assistant of the wireless earpiece utilizing the biometric data information about the environment of an enhanced communication
if the automatic assistance is not to be provided by the virtual assistant of the wireless earpiece and if the user preferences provide for passively anticipating potential needs of the user using predictive logic performed on the biometric data information about the environment of the user captured by the at least one sensor of the plurality of sensors of the wireless earpiece to determine most common requests then generating anticipated assistance for the user by the virtual assistant of the wireless earpiece in advance of being independently requested by the user and conveying the anticipated assistance if requested by the user;
wherein the enhanced communication is provided in response to a location of the user, based on a previous behavior of the user; and
wherein the enhanced communication is a custom message prepared by the wireless earpiece, including the user’s last known location and activity, and sending the message only to trusted recipients of the user.

Claim 2 (Cancelled).

Claim 3 (Previously presented): The method of claim 1, further comprising:
indicating to the user through one or more speakers of the wireless earpiece that the automatic assistance is available.

biometric data about the user and about the environment of the user.  

Claims 5-9 (Cancelled). 

Claim 10 (Currently Amended): A wireless earpiece, comprising:
a frame for fitting in an ear of a user;
a logic engine disposed within the frame controlling functionality of the wireless earpiece;
a memory disposed within the frame and operatively connected to the logic engine for storing user preferences associated with the user;
a plurality of sensors operatively connected to the logic engine for measuring biometric data about the user and information about 

a transceiver operatively connected to the logic engine for communicating with at least a wireless device;
a speaker;


wherein the logic engine is configured to:
determine if the wireless earpiece is being worn by a user of the wireless earpiece by the plurality of sensors of the wireless earpiece; 
receive a selection of the user preferences through an interactive audio menu associated with the user of wireless earpiece wherein the wireless earpiece is configured to audibly present the user a plurality of preferences using the speaker of the wireless earpiece;
automatically capture biometric data about the user and information about the environment of the user utilizing at least one sensor of the plurality of sensors of the wireless earpiece based on the user preferences;
initiating the virtual assistant based on the user preferences, wherein the virtual assistant is synchronized with a different and distinct second virtual assistant of a wireless computing device, functioning as a single virtual assistant; 
retrieving by the virtual assistant of the wireless earpiece the biometric data about the user and information about the environment from the at least one sensor of the plurality of sensors;
determining whether to provide automatic assistance to the user based on the user preferences utilizing the virtual assistant of the wireless earpiece;
if the automatic assistance is to be provided by the virtual assistant of the wireless earpiece, generating the automatic assistance through the virtual assistant of the wireless earpiece utilizing the biometric data about the user and information about the environment of the user, and communicating the automatic assistance to the user through the virtual assistant of the wireless earpiece, wherein the automatic assistance is an enhanced communication;
if the automatic assistance is not to be provided by the virtual assistant of the wireless earpiece and if the user preferences provide for passively anticipating potential needs of the user using predictive logic performed on the biometric data about the user and information about environment of the user captured by the at least one sensor of the plurality of sensors of the wireless earpiece to determine most common requests then generating anticipated assistance for the user by the virtual assistant of the wireless earpiece in advance of being independently requested by the user and conveying the anticipated assistance if requested by the user;
wherein the enhanced communication is provided in response to a location of the user, based on a previous behavior of the user; and
wherein the enhanced communication is a custom message prepared by the wireless earpiece, including the user’s last known location and activity, and sending the message only to trusted recipients of the user.

Claim 11 (Cancelled).

Claim 12 (Currently amended): The wireless earpiece of claim 10, wherein the logic engine further the speaker of the wireless earpiece that the automatic assistance is available.

Claim 13 (Currently amended): The wireless earpiece of claim 10, wherein the automatic assistance alerts the user of a potential medical condition associated with the user in response to the biometric data about the user and about the environment.

Claims 14-15 (Cancelled).

Claim 16 (Currently Amended): Wireless earpieces comprising:
a processor disposed within the wireless earpieces for executing a set of instructions; and 
a plurality of sensors operatively connected to the processor for measuring data and information about the user and an environment of the user based on user preferences;
at least one speaker operatively connected to the processor;

a memory operatively connected to the processor for storing the set of instructions, wherein the set of instructions are executed to:







determine if the wireless earpieces are being worn by a user of the wireless earpieces by the plurality of sensors of the wireless earpieces; 
receive a selection of the user preferences through an interactive audio menu associated with the user of wireless earpieces wherein the wireless earpieces are configured to audibly present the user a plurality of preferences using the at least one speaker of the wireless earpieces;
automatically capture biometric data about the user and information about the environment of the user utilizing at least one sensor of the plurality of sensors of the wireless earpieces based on the user preferences;
initiating the virtual assistant based on the user preferences, wherein the virtual assistant is synchronized with a different and distinct second virtual assistant of a wireless computing device, functioning as a single virtual assistant; 
retrieving by the virtual assistant of the wireless earpieces the biometric data about the user and information about the environment from the at least one sensor of the plurality of sensors;
determining whether to provide automatic assistance to the user based on the user preferences utilizing the virtual assistant of the wireless earpieces;
if the automatic assistance is to be provided by the virtual assistant of the wireless earpieces, generating the automatic assistance through the virtual assistant of the wireless earpieces utilizing the biometric data about the user and information about the environment of the user, and communicating the automatic assistance to the user through the virtual assistant of the wireless earpieces, wherein the automatic assistance is an enhanced communication;
if the automatic assistance is not to be provided by the virtual assistant of the wireless earpieces and if the user preferences provide for passively anticipating potential needs of the user using predictive logic performed on the biometric data about the user and information about environment of the user captured by the at least one sensor of the plurality of sensors of the wireless earpieces to determine most common requests then generating anticipated assistance for the user by the virtual assistant of the wireless earpieces in advance of being independently requested by the user and conveying the anticipated assistance if requested by the user;
wherein the enhanced communication is provided in response to a location of the user, based on a previous behavior of the user; and
wherein the enhanced communication is a custom message prepared by the wireless earpieces, including the user’s last known location and activity, and sending the message only to trusted recipients of the user.

Claim 17 (Cancelled).

Claim 18 (Currently amended): The wireless earpieces of claim 16, wherein the user preferences are received through the wireless earpieces or an application of the wireless computing 

Claim 19 (Currently amended): The wireless earpieces of claim 16, wherein the automatic assistance alerts the user of a potential medical condition associated with the user in response to the biometric data about the user and about the environment.  

Claim 20 (Currently Amended): The wireless earpieces of claim 16, wherein the processor indicates to the user through one or more tactile generators of the wireless earpieces that the automatic assistance is available.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification and Applicant’s arguments presented in the remarks filed 5/24/2021, for claim 1, the Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the final office action issued on 2/25/2021.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 10, and 16.
Neither Goldstein, Vogel, Knox, and Horvitz as disclosed in the office action issued on 2/25/2021 anticipate or render obvious the combination set forth in the independent claims 1, 10, and 16 having the features of combining a virtual assistant of an earpiece with a different and distinct virtual assistant . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL SHEN/Examiner, Art Unit 2171                                                                                                                                                                                         
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171